DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 7/19/2021 has been entered. Claims 1-3 were amended. Thus, claims 1-4 are pending in the application.
Drawings
The drawings are objected to because the Applicant has stated that they are withdrawing Figs. 17-18 (see page 3 of the Applicant’s remarks), and yet there has not yet been a submission of a set of drawings in which the current Figs. 17-18 withdrawn and the rest of the Figures renumbered appropriately (i.e. the current Fig. 19 being renumbered as Fig. 17 in the amended drawings, and the labels such as “1/19” on top of each drawing page are suggested to read --1/17-- to reflect the appropriate renumbering). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nothacker et al. (US 2015/0164416 A1).
Regarding claim 1, Nothacker discloses a breath analysis device (system 200 for monitoring a user’s intoxication including a sample receiving module 210 with a breathalyzer unit) (Figs. 7A-7B; abstract; para. [0025]), comprising: 
a main body (first and second body portions 213, 214) (Fig. 7B) containing a detection chamber (cavity 215 configured to accept breath samples) (Fig. 7B; para. [0075]), 
a mouthpiece unit comprising a mouth port through which a user inhales and exhales (mouthpiece 219 with an opening for a user to breath through) (Fig. 7B; paras. [0077-0078]),
an inhale port adapted to allow the inflow of air during user inhalation (first aperture 216 can function as both an inlet and outlet) (Fig. 7B; paras. [0077-0078]), 
and an exhale port to direct the flow of air during user inhalation to said detection chamber (second aperture 217 can function as both an inlet and outlet) (Fig. 7B; paras. [0077-0078]),
wherein said mouthpiece unit is detachable from said main body (mouthpiece 219 can be reversibly coupled to the first aperture 216 such that mouthpiece 219 is disposable and replaceable part) (Fig. 7B; para. [0078]); 
one or more transducers or sensors disposed in or in proximity to the detection chamber (sensor 232 for the analysis of the breath samples in cavity 215) (Fig. 7B; para. [0079]).
Regarding claim 2, 
Regarding claim 3, Nothacker discloses further comprising a band adapted to attach the breath analysis device directly to a limb of a user (mobile computing device can wrist-borne with a band as shown in the Figs. 1C, 11A-11C, 13-14; the wrist-borne mobile computing device 202 can be coupleable directly to the sample reception module 210, thus directly attaching both the sample reception module and mobile computing device to a wrist with a band) (Figs. 1C, 11A-11C, 13-14; para. [0026]).
Regarding claim 4, Nothacker discloses further comprising one or more external light sources on or near the mouth port (first and second LEDs 292, 293 are near the aperture 216 which is attached to the mouthpiece 219) (Figs. 7B, 8; para. [0091]).
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive.
On page 5 in the second paragraph of the Applicant’s remarks, the Applicant argues that they are withdrawing Figs. 17-18 and thus the drawing objection should be withdrawn. However, the Examiner respectfully disagrees, as the Examiner has not received amended drawings reflecting this withdrawal. In other words, the Examiner has not received an amended set of drawings without Figs. 17-18 and renumbered appropriately. Thus, the drawings remain objected to as detailed above.
On page 5 in the third paragraph of the Applicant’s remarks, the Applicant argues that Nothacker does not disclose the newly amended limitation in claim 1 of the mouthpiece being detachable from said main body. However, the Examiner respectfully disagrees. Nothacker recites in para. [0078], “the mouthpiece 219 is configured to be reversibly coupled to the first 
On page 5 in the third paragraph of the Applicant’s remarks, the Applicant argues that Nothacker does not disclose a band adapted to attach the breath analysis unit directly to a limb of a user as claimed in claim 3. However, the Examiner respectfully disagrees. Nothacker shows that mobile computing device 202 can wrist-borne with a band as shown in the Figs. 1C, 11A-11C, 13-14. Nothacker than recites that the wrist-borne mobile computing device 202 (which has the band for the user’s wrist) can be coupleable directly to the sample reception module 210 (“the wrist-borne or head-mounted mobile computing device can additionally or alternatively be coupleable directly to the sample reception module without an intermediate mobile device connection”, para. [0026]), thus directly attaching both the sample reception module and mobile computing device to the user’s wrist with the band. Thus, Nothacker still discloses the invention as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785